Citation Nr: 1023462	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial compensable schedular rating 
for bilateral hearing loss.

2.	Entitlement to an initial compensable extra-schedular 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.M.R. Mandel




INTRODUCTION

The Veteran served on active duty from February 1986 to 
February 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an initial April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board subsequently remanded the case in November 2009 to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  The case has now been returned to the Board.

The issue of entitlement to extra-schedular evaluation of the 
Veteran's bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has Level III hearing acuity in the left ear and 
Level II hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable schedular rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2009); 38 C.F.R. § 4.85.  Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  As the factual findings in 
this case do not show distinct time periods where the 
Veteran's disability exhibited symptoms that would warrant 
different ratings, staged ratings are not warranted.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenman v. Principi, 3 Vet. App. 345, 349 
(1992).



History and Analysis

The Veteran submitted his claim for service connection for 
bilateral hearing loss in October 2005.  An April 2006 rating 
decision granted the Veteran service connection for bilateral 
hearing loss, and assigned an initial noncompensable rating, 
effective March 1, 2006.  The Veteran filed a notice of 
disagreement with the decision in April 2006 and seeks a 
compensable initial rating for his service-connected 
bilateral hearing loss.

The Veteran contends that the hearing loss "drastically" 
reduces his quality of life because he requires hearing aids 
to be able to perform his job, go to movies, engage in 
conversation and watch television at a reasonable volume.  
The Veteran indicates that he cannot wear his hearing aids 
for activities such as swimming, operating machinery and 
physical exercise.  The Veteran further contends that his 
active duty in the military was cut short due to his 
bilateral hearing loss because he was placed on limited duty, 
removed from his ship and barred from all high noise areas.  
The Veteran contends that he was disqualified for sea duty 
and told he should consider retirement.

A VA examination report from December 2005 shows the Veteran 
displayed mild sloping to severe hearing loss bilaterally.  
The Veteran was fit with hearing aids in 2001, and the 
examiner reported they were still working satisfactorily at 
the time of the December 2005 report.  The examiner reported 
that the functional effect of the Veteran's hearing loss was 
difficulty hearing clearly in situations with background 
noise.  The examiner reported that the Veteran's condition 
did not result in any time lost from work.

The December 2005 examination shows bilateral hearing loss:


HERTZ

1000
2000
3000
4000
RIGHT
40
50
55
65
LEFT
40
55
70
75

The right ear average puretone threshold was 53 decibels.  
The left ear average puretone threshold was 60 decibels.  
Speech recognition was 84 percent in the right ear and 88 
percent in the left ear.  Using Table VI, the hearing 
impairment is Level II in the right ear and Level III in the 
left ear.  This results in a noncompensable disability 
evaluation under Table VII.  See 38 C.F.R. § 4.85.

The December 2005 examiner noted that the Veteran's hearing 
loss was not due to injury, but had occurred gradually.  The 
examiner also noted exposure to noise during the Veteran's 
service from airplanes and weapons.

The December 2009 audiogram results were substantially 
similar to the results of the December 2005 VA medical 
opinion.  The December 2009 VA examiner reviewed the 
Veteran's claim file and medical history.  The December 2009 
VA examination and opinion shows bilateral hearing loss:


HERTZ

1000
2000
3000
4000
RIGHT
35
50
60
65
LEFT
40
55
70
80

The right ear average puretone threshold was 53 decibels.  
The left ear average puretone threshold was 61 decibels.  
Speech recognition was 84 percent in the right ear and 84 
percent in the left ear.  Using Table VI, the hearing 
impairment is Level II in the right ear and Level III in the 
left ear.  This results in a noncompensable disability 
evaluation under Table VII.  See 38 C.F.R. § 4.85.  The 
examiner also wrote that the hearing loss had no effect on 
the Veteran's occupational or daily activities.  

The examination reports of record show that the Veteran has 
Level II hearing acuity in the right ear and Level III 
hearing acuity in the left ear.  This results in a 
noncompensable disability rating.  The Veteran's condition is 
currently insufficient to establish entitlement to an initial 
compensable schedular rating for bilateral hearing loss 
because the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  Therefore, 
the Veteran's claim for a compensable initial schedular 
rating for bilateral hearing loss must be denied.

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice include informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

A May 2007 letter provided the Veteran with the specific 
notice required by Dingess, supra, including information 
necessary for establishing an initial rating and regarding 
effective dates.  The Veteran also received a December 2009 
letter which notified the Veteran what evidence was needed to 
substantiate his claim for an increased rating.  A subsequent 
adjudication was accomplished in March 2010.  The Board 
concludes that VA has met its duty to notify the Veteran 
concerning his claim and any timing issues were non-
prejudicial to the Veteran, particularly as there has been a 
subsequent adjudication.  

Even if there was a deficiency in providing notice, the 
Veteran was not prejudiced in this matter.  The statement of 
the case contained the diagnostic code and rating criteria 
for hearing loss.  This notification shows that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  Furthermore, the Veteran has been 
represented by the Disabled American Veterans (DAV) during 
this appeal process and has had a meaningful opportunity to 
assist in the development of his claim.  Thus, the Veteran 
was accordingly made well aware of the requirements for 
increased evaluations pursuant to the applicable diagnostic 
criteria.  The Veteran described how the disability impacted 
his daily activities in his April 2006 Notice of Disagreement 
and August 2006 Statement in Support of Claim.  Consequently, 
it is also demonstrated that he had actual knowledge of the 
specific rating criteria for the disability, and why higher 
ratings had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains service treatment records, and the 
Veteran was given VA examinations in connection with the 
claim.  Statements of the Veteran and his representatives 
have been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

The Board is also satisfied that the development requested by 
the Board's November 2009 remand has been satisfactorily 
completed and substantially complied with.  This includes 
development to attempt to obtain private treatment records, 
an updated VA examination and RO (AMC) readjudication of the 
claim following the development efforts.  Only substantial, 
and not strict, compliance with the terms of a Board remand 
is required.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An initial compensable schedular rating for bilateral hearing 
loss is denied.


REMAND

It is appropriate for the Board, in issuing final decisions, 
to remand to the RO any questions which were not previously 
decided by the RO.  VAOPGCPREC 6-96; Holland v. Brown, 6 Vet. 
App. 443, 447 (1994).

Extra-schedular consideration must be made when schedular 
evaluations are found to be inadequate.  See 38 C.F.R. § 
3.321(b)(1).  The Veteran's April 2004 Notice of Disagreement 
indicated that the Veteran's occupation may have been 
impacted by his hearing loss.  The Veteran's representative 
contends that the Veteran's hearing loss significantly 
interferes with his normal occupational and recreational 
activities, and requests consideration of an extra-schedular 
evaluation.  The Board must address all issues which are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the Board's decision.  
Floyd v. Brown, 9 Vet. App. 88, 95-96 (1996).  Therefore, the 
appropriate course of action is to remand the Veteran's claim 
to the RO for development and consideration of this issue.  
VAOPGCPREC 6-96; Floyd, 9 Vet. App. at 95-96.
Accordingly, the case is REMANDED for the following action:

1.	The RO should inform the Veteran of the 
elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and permit the Veteran 
the full opportunity to supplement the 
record as desired.

2.	Then, the RO should readjudicate the 
Veteran's claim solely on an extra-
schedular basis, pursuant to 38 C.F.R. 
§  3.321(b)(1).  In so doing, the RO 
should consider whether the criteria 
for submission for the assignment of an 
extraschedular rating for bilateral 
hearing loss are met.  If such criteria 
are met, the matter should be referred 
to the Director of Compensation and 
Pension Service or any other proper 
designee for appropriate action.  If 
the determination is adverse to the 
Veteran, a supplemental statement of 
the case should be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


